DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “13” has been used to designate both a “torque sensor” and a "vehicle speed sensor".  In Fig. 1, the element with reference character “13” is labelled as a “Torque Sensor”, and reference character “13” is also used in the specification on page 9, line 9, to designate a “vehicle speed sensor”.
Reference character “14” has been used to designate both a “torque sensor” and a "vehicle speed sensor".  In Fig. 1, the element with reference character “14” is labelled as a “Vehicle Speed Sensor”, and reference character “14” is also used in the specification on page 9, line 11, to designate a “torque sensor”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In Fig. 1, the state of the output for element 13 (Torque Sensor), “VEHICLE SPEED <5KPH”, is inconsistent with example range of “about 0.4 Nm to 1.0 Nm”, recited in the specification on page 9, lines 10-11, for a torque sensor.
In Fig. 1, the state of the output for element 14 (Vehicle Speed Sensor), “0.4Nm ≤ TORQUE CHANGE ≤ 1.0Nm”, is inconsistent with the example threshold speed of “5 kph”, recited in the specification on page 9, line 9, for a vehicle speed sensor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 1, 5 and 7 are objected to because of the following informalities:  
Claim 1, lines 7 and 8-9; claim 5, line 7; and claim 7, line 1: “the torque offset” should read -- the temporary torque offset --, in reference to “a temporary torque offset” claim 1, lines 4-5 and claim 5, line 4 and using the same format as in claim 3, line 2.

Claim Interpretation
The line numbers used in this section in regards to locations in the specification refer to the references line numbers located in the left margin of the page.



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded magnetic field generation detection module … in claim 1, torque offset determination unit … in claims 1 and 3, torque offset correction unit … in claim 1, idle stop and go (ISG) state detector … in claim 2, and engine state detector … in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
Per the embodiment on page 6, lines 14-21, of the specification, the magnetic field generation detection module is an element of structural hardware due to including multiple types of sensors. 
Per the embodiment on page 6, lines 14-21, of the specification, the idle stop and go (ISG) state detector, and the engine state detector are element of structural hardware in the form of sensors.
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was 
Claim limitation “torque offset determination unit” in claim 1, line 4, and claim 3, line 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “unit” within the limitation does alone not impart understood structure.  Page 5, lines 3-4, of the specification recites that a “controller/control unit refers to a hardware device that includes a memory and a processor”.  However, a “torque offset determination unit” does not contain the terms “controller” or control”, and the specification does not include a structural term in an alternate description of the unit.    
Claim limitation “torque offset correction unit” in claim 1, line 7, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “unit” within the limitation does alone not impart understood structure.  Page 5, lines 3-4, of the specification recites that a “controller/control unit refers to a hardware device that includes a memory and a processor”.  However, a “torque offset correction unit” does not contain the terms “controller” or “control”, and the specification does not include a structural term in an alternate description of the unit.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "normal" in claim 1, line 7, and claim 5, line 7, is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the phrase “normal torque range” is interpreted as the preferred correction range indicated by the prior art cited below, which is a range of 1 Nm up to an undisclosed maximum value.  Claims 2-3 and 6-8 are rejected for the same reason based on their dependencies on claims 1 and 5.  
Claim limitation “torque offset determination unit” in claim 1, line 4, and claim 3, line 1, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “unit” within the limitation does alone not impart understood structure.  Page 5, lines 3-4, of the specification recites that a “controller/control unit refers to a hardware device that includes a memory and a processor”.  However, a “torque offset determination unit” does not contain the terms “controller” or control”, and the specification does not include a structural term in an alternate description of the unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “torque offset correction unit” in claim 1, line 7, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2008/0035411; hereinafter Yamashita), in view of Ghoneim et al. (US 2015/0211469; hereinafter Ghoneim).
Regarding claim 1, Yamashita discloses: 
A system for controlling motor driven power steering, (para. [0011], lines 1-7) comprising: 
…
 a torque offset determination unit configured to determine whether a temporary torque offset has occurred in a torque to be applied to a motor based on a detection signal …; (Fig. 6; and para. [0113] through [0115]: Element 30 (electronic control unit) (the torque offset determination unit), by way of element 31 (base assists torque calculation unit), element 32 (compensation value calculation unit), and element 33 (calculation unit), determines a torque offset has occurred based on detection signals from a vehicle speed sensor 22 (Fig. 1) and a steering torque sensor 21 (Fig. 1).) and 
a torque offset correction unit configured to correct the torque offset to a normal torque range based on a torque offset correction logic in response to determining that the torque offset has occurred.  (Fig. 27; para. [0220]: An additional torque input (torque offset) is corrected to within an allowable range (bottom graph). Fig. 6; Fig. 19A; Fig. 19B; Fig. 35; and para. [0170]-[0173]: Element 67 (torque addition gain multiplication unit) receives a command for additional torque (a torque offset) and works in conjunction with element 31 (base assist torque calculation unit) and element 33 (calculation unit) to correct the torque input/offset to a desired (normal) torque (Th) value by multiplying it by a gain factor (Fig. 19A, Fig. 19B), based on a predetermined threshold (Th1), where Th is corrected to zero when less than Th1 and corrected by a positive gain when Th is greater than Th1.  Para. [0031]: lines 13-
Yamashita does not disclose: …
a magnetic field generation detection module configured to detect generation of a magnetic field upon operating an electric part of a vehicle;
… based on a detection signal of the magnetic field generation detection module …
Ghoneim, in the same field of endeavor, teaches: …
a magnetic field generation detection module configured to detect generation of a magnetic field upon operating an electric part of a vehicle; (para. [0020], lines 1-3 and 5-9; para. [0021], lines 1-2; para. [0022]; and para. [0049]: 1-12:  An electric motor starter (i.e. an electric part of a vehicle) produces an electro-magnetic field (EMF or back-EMF) (i.e. magnetic field) during operation (i.e. cranking), which is measured and interpreted by a processing unit (i.e. magnetic field generation detection module).)
… a detection signal of the magnetic field generation detection module … (para. [0004], lines 1-6: Signals are detected, including back-EMF and a cranking state. Para. [0049]: 1-12: Routines are executed by a control module (i.e. magnetic field generation detection module) to detect parameters, including back-EMF (i.e. magnetic field).)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque offset determination unit configured to determine whether a temporary torque offset has occurred in a torque to be applied to a motor based on a detection signal, and the torque offset correction unit configured to correct the torque offset to a normal torque range based on a torque offset correction logic in response to determining that the torque offset has occurred of Yamashita with the magnetic field generation detection module configured to detect generation of a magnetic field upon operating an electric part of a vehicle, and the detection signal of the magnetic field generation detection module of Ghoneim for the benefit of 
Regarding claim 5, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claims 2-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Ghoneim, as applied to claims 1 and 5 above, and further in view of Izutani et al. (US 2012/0205187; hereinafter Izutani).
Regarding claim 2, Yamashita in view of Ghoneim discloses:
 	The system of claim 1, wherein the magnetic field generation detection module (Ghoneim: para. [0020], lines 1-3 and 5-9; para. [0021], lines 1-2; para. [0022]; and para. [0049]: 1-12) includes: 
…
a vehicle speed sensor configured to sense a current vehicle speed; (Yamashita: Fig. 1: element 22 (vehicle speed sensor); and para. [0110], lines 9-11) and 
a torque sensor configured to sense a steering torque of a steering wheel.  (Yamashita: Fig. 1: element 21 (steering torque sensor); and para. [0108], lines 7-15)

Yamashita in view of Ghoneim does not disclose: …
an idle stop and go (ISG) state detector configured to detect whether an ISG system is operating; 
an engine state detector configured to detect whether an engine is in a driving state or a stopped state; …
Izutani, in the same field of endeavor, teaches: …
an idle stop and go (ISG) state detector configured to detect whether an ISG system is operating; , (Fig. 1: element 20 (target motor torque setting portion), element 37 (inverter energy consumption calculating portion), and “idle-stop signal”; and para. [0023], lines 15-18: A signal indicating “idle-stop” is transmitted to element 37 (an idle stop and go (ISG) state detector) of electric motor control unit 6.  If the state of the vehicle is detected as “idle-stop”, then it is also apparent (detected) that an ISG system is operating.)
an engine state detector configured to detect whether an engine is in a driving state or a stopped state; … (Fig. 1: element 20 (target motor torque setting portion), element 37 (inverter energy consumption calculating portion), and “idle-stop signal”; para. [0023], lines 15-18; and para. [0024], line 6 through para. [0025], line 5: A signal indicating “idle-stop” is transmitted to element 37 (an idle stop and go (ISG) state detector) of electric motor control unit 6 (an engine state detector).  If the state of the vehicle is detected as “idle-stop”, then it is also apparent (detected) that the vehicle is stopped.  Para. [0024], line 6 through para. [0025], line 5: A vehicle speed sensor sends speed a signal to element 20 of electric motor control unit 6 indicating zero or near-zero speed, which is supplemented with information regarding an idle-stop condition. This gives indication to the control unit that a vehicle is in a driving 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, the magnetic field generation detection module, the vehicle speed sensor configured to sense a current vehicle speed, and the torque sensor configured to sense a steering torque of a steering wheel of Yamashita in view of Ghoneim with the idle stop and go (ISG) state detector configured to detect whether an ISG system is operating, and the engine state detector configured to detect whether an engine is in a driving state or a stopped state of Izutani for the benefit of accurate system performance by way of confirming vehicle speed measurements, thereby reliably permitting the adjustment of steering torque control.  (Izutani: para. [0025], lines 1-5: Detection of an idle-stop condition (i.e. detection of both an ISG condition and a stopped state) confirms a measured vehicle speed of zero, allowing torque control to be adjusted/corrected accordingly.)
Regarding claim 3, Yamashita in view of Ghoneim discloses:
 	The system of claim 1, wherein the torque offset determination unit is configured to determine that the temporary torque offset has occurred in the torque to be applied to the motor, (Yamashita: (Fig. 6; and para. [0113] through [0115]: Element 30 (electronic control unit) (the torque offset determination unit), by way of element 31 (base assist torque calculation unit), element 32 (compensation value calculation unit), and element 33 (calculation unit), determines a torque offset has occurred based on detection signals from a vehicle speed sensor 22 (Fig. 1) and a steering torque sensor 21 (Fig. 1).) upon simultaneously receiving … a signal indicating that the engine is in a cranking state from an engine state detector, (Ghoneim: para. [0020], lines 1-3 and 5-9; and para. [0021], lines 1-2: A signal indicating that the vehicle is in a cranking state is monitored by a controller.) … and a signal indicating that a torque change is within a threshold range from a torque sensor.  (Yamashita: para. 
The same motivation as described in claim 1 above for combining Yamashita with Ghoneim applies to claim 3.
Yamashita in view of Ghoneim does not disclose: 
… a signal indicating that the ISG system is operating from an ISG state detector, … a signal indicating that a current vehicle speed is less than a threshold speed from a vehicle speed sensor, …
Izutani, in the same field of endeavor, teaches: 
… wherein the torque offset determination unit is configured to determine that the temporary torque offset has occurred in the torque to be applied to the motor, (Fig. 1: element 6 (electric motor control unit); and para. [0020], lines 1-7) upon simultaneously receiving … a signal indicating that the ISG system is operating from an ISG state detector, (Fig. 1: element 20 (target motor torque setting portion), element 37 (inverter energy consumption calculating portion), and “idle-stop signal”; para. [0023], lines 15-18; and para. [0024], line 6 through para. [0025], line 5: A signal indicating “idle-stop” is transmitted to element 37 of electric motor control unit 6 (a torque offset determination unit), which works along with element 20 of the electric motor control unit to interpret a torque signal per the idle-stop state, after receive a torque offset signal from a torque sensor (i.e. temporary torque offset has occurred).) … a signal indicating that a current vehicle speed is less than a threshold speed from a vehicle speed sensor, … (Fig. 1: element 20 (target motor torque setting portion) and element 7 (vehicle speed sensor); and para. [0024], line 6 through para. [0025], line 5: A vehicle speed sensor sends speed a signal to element 20 of electric motor control unit 6 (a torque offset determination unit), which also 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, the torque offset determination unit, the determine that the temporary torque offset has occurred in the torque to be applied to the motor, the signal indicating that the engine is in a cranking state from an engine state detector, the signal indicating … a current vehicle speed … from a vehicle speed sensor, and the signal indicating that a torque change is within a threshold range from a torque sensor of Yamashita in view of Ghoneim with the simultaneously receiving a signal indicating that the ISG system is operating from an ISG state detector, and the signal indicating that a current vehicle speed is less than a threshold speed from a vehicle speed sensor of Izutani for the benefit of accurate system performance by way of confirmation of an idle stop and go state, an engine cranking state, and vehicle speed, thereby reliably permitting the adjustment of steering torque control.  (Izutani: para. [0024], line 6, through para. [0025], line 5: Detection of an idle-stop condition (i.e. detection of both an ISG condition and a stopped state) confirms a measured vehicle speed of zero, allowing torque control to be adjusted/corrected accordingly. Likewise, determining/measuring a vehicle speed of zero confirms idle-stop status and cranking state signals.)
Regarding claim 4, Yamashita, in view of Ghoneim, in further view of Izutani discloses:
 	The system of claim 3, wherein the threshold range of the torque change is set to a range of about 0.4 Nm to 1.0 Nm.  (Yamashita: para. [0031], lines 13-20; para. [0171]; Fig. 19A; and Fig. 19B: A preferred value of 1 Nm to 3 Nm is disclosed for a predetermined detection threshold (Th1).  Th1 sets a point of adjustment of a gain factor for the signal (a gain of 1.0 per the example in para. [0171] and Fig. 19A), which results in threshold range of 1 Nm up to an undisclosed maximum value that a detected torque change falls within (or else set to zero) (e.g. torque change = 1 Nm x 1.0 gain = 1 Nm).  The  
Regarding claim 6, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding claim 7, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding claim 8, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Kariatsumari et al. (US 2011/0098888) teaches a steering wheel torque detection dead zone for inputs of less than 0.4 Nm.
Yu et al. (US 2017/0066473) teaches steering wheel torque input detection during hands-off operation having different threshold ranges, with one setting having a maximum threshold of 1.0 Nm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/11/2021